Citation Nr: 1410884	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-30 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for erectile dysfunction to include secondary to depression and nonspecific urethritis.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel

INTRODUCTION


The Veteran had active service from August 1970 to August 1972 and January 1975 to December 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no additional pertinent documents for this claim.  

In January 2012, the Veteran testified before the undersigned.  A transcript of the hearing was produced and is associated with the claims file.  

The issue of entitlement to service connection for hypertension was raised by the Veteran at his video conference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's erectile dysfunction claim must be remanded for further development before adjudication.  

At the January 2012 hearing, the Veteran testified that he had been treated for hypertension in service and his medical records show ongoing treatment for hypertension and vascular issues.  As noted by the January 2010 VA opinion by Dr. L.D.B., vascular issues and hypertension have been generally linked to erectile dysfunction.  Given the unadjudicated claim of entitlement to service connection for hypertension, to avoid prejudice to the Veteran, VA must first adjudicate the hypertension issue before attempting to adjudicate the question of entitlement to service connection for erectile dysfunction.  

As the Veteran has sought VA outpatient treatment and private medical care in the past, on remand, any outstanding treatment records from all sources should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request relevant VA treatment records for the period from October 2011 to the present.  All records obtained should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  The RO should solicit from the Veteran any private medical records and diagnostic tests in his possession or secure any necessary permission to contact his private medical providers in order to secure pertinent medical records.  If the Veteran grants permission, the RO should then obtain all updated private medical records from those providers.  The RO should document all steps taken to acquire these records.  If the RO cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  Thereafter, the  RO should adjudicate the Veteran's claim of entitlement to service connection for hypertension.  The Veteran is advised that the Board may not exercise appellate jurisdiction over any denial of this claim without a timely perfected appeal.  

4.  Thereafter, if and only if, service connection for hypertension is granted, then the Veteran's claims file must be forwarded to a VA urologist to secure an opinion addressing whether it is at least as likely as not that erectile dysfunction is caused or aggravated by a service connected disorder to include depression, nonspecific urethritis, and/or hypertension.  The examiner must be provided access to the appellant's claims folder as well as his Virtual VA file.  The examiner must review these files and note such review in the examination report.  All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the examiner is unable to provide the requested information, the claims file should be sent to another VA urologist who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

5.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



